Citation Nr: 1015100	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-36 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities, claimed as 
secondary to herbicide exposure and service-connected 
diabetes mellitus, type II.

2.  Entitlement to service connection for skin cancer, 
claimed as secondary to herbicide exposure.

3. Entitlement to service connection for leukemia, claimed as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD


C. Bruce, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1967 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issue of entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities, to include as 
secondary to herbicide exposure and service-connected 
diabetes mellitus, type II, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Skin cancer is not shown to have been present during the 
Veteran's military service, or for years thereafter, nor is 
this condition the result of any incident occurring during 
his military service, including his claimed exposure to 
herbicides.

2.  The competent evidence fails to demonstrate that the 
Veteran has leukemia that is the result of any incident 
occurring during his military service, including his claimed 
exposure to herbicides.



CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to in-service exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).

2.  Leukemia was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to in-service exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in March 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  The letter also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The March 2007 letter 
provided this notice to the Veteran.  

The Board observes that the March 2007 letter was sent to the 
Veteran prior to the October 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
March 2007 letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2009), and Dingess, 
supra.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. 
§ 3.159.  As indicated in detail below, the RO has also 
completed all necessary development related to the Veteran's 
alleged in-service herbicide exposure.  See 38 C.F.R. §§ 
3.307, 3.309, 3.311 (2009).

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran has not been afforded an 
examination, with regard to the issues of entitlement to 
service connection for skin cancer and leukemia.  However, in 
this instance, the Board concludes that a medical opinion 
concerning the etiology of the conditions claimed on appeal 
is not required.

In making this determination, while the Board notes that the 
Veteran is determined to have in-service exposure to 
herbicides, there is no treatment shown for skin cancer or 
leukemia during service, or within the first post service 
year.  Moreover, there is no evidence of either of these 
conditions for many years after the Veteran's discharge from 
the service, and there is no indication that any claimed 
condition is associated with the Veteran's service, or any 
incident occurring therein, to include claimed exposure to 
herbicides.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Finally, 
there is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Veteran in this case is seeking entitlement to service 
connection for skin cancer and leukemia.  He attributes these 
conditions to in-service exposure to herbicides.  The Veteran 
claims that he was exposed to herbicides, including Agent 
Orange, while stationed in Vietnam during the Vietnam War.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases will be 
presumed if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

I. Herbicide Exposure

There are statutory presumptions and VA regulations 
implementing them, that are intended to allow service 
connection for certain diseases when the evidence might 
otherwise not indicate service connection is warranted.  See 
38 C.F.R. § 3.303(d) (2009).  In the case of a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, namely from 
February 28, 1961, to May 7, 1975, VA regulations provide 
that he shall be presumed to have been exposed during such 
service to an herbicide agent, including Agent Orange, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2009).  The following diseases 
shall be service connected if the Veteran was exposed to an 
herbicide agent during active service, even though there is 
no record of such disease during service, and provided 
further that the requirements of 38 C.F.R. § 3.307(d) (2009) 
are satisfied:  chloracne or other acneform disease 
consistent with chloracne, type II diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e) (2009).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the Veteran was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

General Counsel Opinion, VAOPGCPREC 27-97 (July 23, 1997), 
stated that claimants must demonstrate actual duty or 
visitation in the Republic of Vietnam to have qualifying 
service sufficient to raise the presumption of exposure to 
Agent Orange.  Service in a deep water naval vessel in waters 
off the shore of the Republic of Vietnam does not constitute 
service in the Republic of Vietnam.  See VAOPGCPREC 27-97 
(O.C.G. Prec. 27-97).  However, 'service in the Republic of 
Vietnam' includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).  See also Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008) (upheld VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of his or her military 
duty in order to be entitled to the presumption of herbicide 
exposure under 38 U.S.C. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  See also 
38 C.F.R. § 3.313 (2008).

Initially, the Board notes that the Veteran did serve in the 
Republic of Vietnam during the Vietnam Era, from October 1967 
to October 1970 as indicated by the Veteran's receipt of the 
Vietnam Service Medal, as well as the Republic of Vietnam 
Cross of Gallantry noted on the Veteran's DD-214.  As such 
the Veteran is found to have qualifying service sufficient to 
meet the requirements necessary to raise the presumption of 
exposure to herbicides, including Agent Orange.
However, as noted above, not only must the Veteran have 
participated in active service in the Republic of Vietnam, he 
must also have a condition that has been specifically 
determined to be presumptively associated with herbicide 
exposure.  In this regard, the Board notes that the Veteran's 
claimed skin cancer is not a condition to which the 
presumption applies.  With regard to the Veteran's claimed 
leukemia, the Board acknowledges that chronic lymphocytic 
leukemia is a condition to which the presumption applies.  
The Board notes, however, as will be further explained below, 
that the Veteran has not been diagnosed with any type of 
leukemia.  Therefore, the presumption does not apply in this 
instance.  As such, the Board finds that the Veteran cannot 
be service connected for skin cancer or leukemia as due to 
herbicide exposure.

II.  Direct Service Connection

As noted above, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in- service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Skin Cancer

The Veteran contends that he has skin cancer that is related 
to his active duty service.  The Board notes, initially, that 
the Veteran was diagnosed with basal cell carcinoma and 
squamos cell carcinoma in December 2006.  As such, the Board 
finds that the Veteran has a current diagnosis of skin 
cancer.

While the Veteran does have a current disability there is no 
competent evidence that the Veteran suffered from skin cancer 
while in-service.  Indeed, the Veteran's service treatment 
records are devoid of any mention of skin cancer and his 
September 1970 separation examination lists the Veteran's 
skin as normal.

A review of the evidence does not support the claim of 
service connection for skin cancer on a direct basis.  The 
Veteran's service treatment records are negative for any 
mention of skin cancer, and there is no medical evidence that 
this disorder is related to his military service.  In making 
this determination, the Board points out that the first 
evidence of the Veteran having been diagnosed with skin 
cancer appears in 2006, approximately thirty-six years after 
his discharge from the service.  This gap in the evidentiary 
record preponderates strongly against this claim on the basis 
of continuity of symptomatology.  See Mense v. Derwinski, 1 
Vet. App. 354 (1991).  The Board may consider in its 
assessment of a service connection claim the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

With regard to the thirty-six year evidentiary gap in this 
case between active service and the earliest evidence of skin 
cancer, the Board also notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the Veteran had symptoms of a skin cancer in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(2008) (noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings of skin cancer for several 
decades after the period of active duty is itself evidence 
which tends to show that his currently diagnosed skin cancer 
did not have its onset in service or for many years 
thereafter.

Finally the Board notes the Veteran's statements that he 
suffers from skin cancer that is the result of active duty 
service.  While the Veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis, 
including the severity of a disease or disorder, or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the Veteran's 
statements are afforded no probative value with respect to 
the medical question of whether his skin cancer is related to 
his active duty service.

With consideration of all of the above, while the Veteran 
does have a current disability, there is no evidence that the 
Veteran suffered from skin cancer while on active duty and in 
the absence of competent medical evidence that the Veteran's 
skin cancer is related to his military service, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for skin cancer.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Leukemia

The Veteran contends that he was diagnosed with Leukemia 
sometime between July 1996 and January 1998 while being 
treated by a private physician.  The private physician's 
treatment records for that period of time were obtained, 
however, there is no indication that the Veteran was 
diagnosed with leukemia.  Indeed, there is no indication in 
any of the treatment records that the Veteran has ever been 
diagnosed with or treated for leukemia.  As such, with regard 
to leukemia, the Board finds that the Veteran does not have a 
current disability as required by 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2009).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).
Finally the Board notes the Veteran's statements that he 
suffers from leukemia and while the Veteran as a lay person 
is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis, including the severity of a disease or 
disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  Thus, the 
Veteran's statements are afforded no probative value with 
respect to the medical question of whether he has leukemia 
that is related to his active duty service.

Therefore, with consideration of the service treatment 
records, the VA treatment records, the private treatment 
records, which noted the absence of a current diagnosis, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for leukemia.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for skin cancer, claimed as 
secondary to herbicide, is denied.

Entitlement to service connection for leukemia, claimed as 
secondary to herbicide, is denied.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, to include as secondary 
to herbicide exposure and service-connected diabetes 
mellitus, type II.

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Board notes that the Veteran is currently service 
connected for diabetes mellitus, type II.  The Veteran was 
afforded a June 2008 C&P examination for neurological 
disorders to determine if the Veteran had neuropathy, related 
to diabetes mellitus, type II.  The examiner noted that the 
Veteran had been diagnosed with bilateral lower extremity 
neuropathy in 2002.  The examiner noted that the Veteran does 
have a current diagnosis of bilateral neuropathy and then 
determined that it is less likely as not caused by or the 
result of a service-connected disability, diabetes mellitus, 
type II.  The examiner notes that the Veteran's bilateral 
neuropathy is not the result of his diabetes mellitus, type 
II, because the Veteran was diagnosed with diabetes mellitus, 
type II, in 2006 and as previously noted, the Veteran's 
bilateral peripheral neuropathy was diagnosed prior to that 
in 2002.  The examiner noted that EMG indicated the Veteran 
had tarsal tunnel and this had not been caused or aggravated 
by diabetes mellitus, type II,  but it is unclear if tarsal 
tunnel represents all of the Veteran's peripheral neuropathy.  
Unfortunately, the examiner only addressed whether peripheral 
neuropathy was proximately due to diabetes mellitus, type II, 
and failed to address direct service connection or whether 
the Veteran's service-connected diabetes mellitus, type II 
had chronically worsened his bilateral peripheral neuropathy.  
Additionally, the Board notes that acute and subacute 
peripheral neuropathy are considered presumptive diseases for 
herbicide exposure and therefore it should be determined 
whether the record indicates that the Veteran suffered from 
acute or subacute peripheral neuropathy within a year of 
exposure to herbicides.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  38 C.F.R. § 3.159(c) 
(4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted above, the Veteran was afforded a VA 
examination; however the Board finds that the examination 
provided was not adequate because it failed to address direct 
service connection for the Veteran's bilateral peripheral 
neuropathy, whether the Veteran's service-connected diabetes 
mellitus, type II, chronically worsened his peripheral 
neuropathy, or whether the Veteran suffered from acute or 
subacute peripheral neuropathy within a year of exposure to 
herbicides.  As previously stated, the examination included a 
nexus opinion, but only with regard to whether the Veteran's 
claim was proximately due to the Veteran's service connected 
diabetes mellitus, type II.  Therefore in compliance with 
Barr, the Board finds that is necessary to remand the issue 
for new examination that addresses whether the Veteran's 
bilateral peripheral neuropathy of the lower extremities is 
directly related to his active duty service, whether it has 
been chronically worsened by this service-connected diabetes 
mellitus, type II, and whether the Veteran suffered from 
acute or subacute peripheral neuropathy within a year from 
exposure to herbicides.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of the Veteran's bilateral 
peripheral neuropathy of the lower 
extremities.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
claims file should be made available 
for review in connection with the 
examination.  The examiner should 
address whether the Veteran's current 
bilateral peripheral neuropathy of the 
lower extremities is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), related to his 
military service.  The examiner should 
also determine whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the Veteran's bilateral 
peripheral neuropathy of the lower 
extremities has been chronically 
worsened by his service-connected 
diabetes mellitus, type II.  Finally 
the examiner should address whether it 
is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran 
suffered from acute or subacute 
peripheral neuropathy within a year 
from exposure to herbicides.  The 
examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was 
available for review.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination. 

2.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


